                               UNITED STATES DISTRICT COURT

                              EASTERN DISTRICT OF LOUISIANA

AKIN ERDOGAN                         *     NO:
                                     *
VERSUS                               *
                                     *     SECTION:
NOUVELLE SHIPMANAGEMENT CO., *             JUDGE
YA-SA GEMI ISLETMECILIGI VE          *
TICARET A.S., and                    *     MAGISTRATE:
ASSURANCEFORENINGEN GARD -           *
GJENSIDIG                            *     JUDGE
*********************************************************************************
                    SEAMAN’S COMPLAINT FOR DAMAGES

         The Complaint of AKIN ERDOGAN, a person of the full age of majority with respect

represents:

                                                   I.

         Defendant, NOUVELLE SHIPMANAGEMENT CO., a foreign corporation doing business

within the State of Louisiana and within the jurisdiction of this Honorable Court, is indebted unto

plaintiff for all damages to which he is entitled to receive as prayed for herein, together with legal

interest thereon from date of judicial demand until paid and for all costs of these proceedings for the

following, non-exclusive, acts of negligence, as more specifically set forth below.

                                                   II.

         Defendant, YA-SA GEMI ISLETMECILIGI VE TICARET A.S., a foreign corporation

doing business within the State of Louisiana and within the jurisdiction of this Honorable Court, is

indebted unto plaintiff for all damages to which he is entitled to receive as prayed for herein, together

with legal interest thereon from date of judicial demand until paid and for all costs of these

proceedings for the following, non-exclusive, acts of negligence, as more specifically set forth

below.


                                                   1
                                               III.

       Defendant, ASSURANCEFORENINGEN GARD – GJENSIDIG, a foreign insurance

company doing business within the State of Louisiana and within the jurisdiction of this Honorable

Court and, at all times pertinent hereto, the insurer of the defendants, NOUVELLE

SHIPMANAGEMENT CO. and YA-SA GEMI ISLETMECILIGI VE TICARET A.S., and/or their

vessel the M/V YASA NESLIHAN, is made a defendant herein pursuant to the Louisiana Direct

Action Statute, La. R.S. 22:1269.

                                               IV.

       Jurisdiction of this Court is invoked under the Jones Act, Diversity and General Maritime

Law.

                                               V.

       On or about August 10, 2016, AKIN ERDOGAN was employed by NOUVELLE

SHIPMANAGEMENT CO. as a Jones Act Seaman aboard the M/V YASA NESLIHAN.

                                               VI.

       At all pertinent times hereto, defendant, NOUVELLE SHIPMANAGEMENT CO.,

owned, operated and/or controlled the M/V YASA NESLIHAN which was at all pertinent times a

vessel in navigation.

                                              VII.

       At all pertinent times hereto, defendant, YA-SA GEMI ISLETMECILIGI VE TICARET

A.S., was the International Safety Management manager and commercial manager of the M/V YASA

NESLIHAN.

                                              VIII.

       On or about August 10, 2016 AKIN ERDOGAN sustained serious injuries to his head,

                                                2
 face, back, neck, shoulders, arms, legs, hips, knees, feet and other parts of his body while working

 aboard the M/V YASA NESLIHAN while it was located in the Mississippi River within the

 jurisdiction of this Honorable Court.

                                                IX.

       On information and belief, plaintiff alleges that the sole and proximate cause of the above-

described accident was the negligence of defendants in the following, non-exclusive respects:

        a)      Breach of a legally imposed duty of reasonable care owed by
                defendants to plaintiff;

        b)      Failure to take any means or precautions for the plaintiff’s
                safety;

        c)      Creation and maintenance of an unseaworthy vessel;

        d)      Failure to provide minimum safety requirements;

        e)      Failure to provide adequate equipment for the job in question;

        f)      Failure to provide adequate personnel for the job in question;

        g)      Failure to properly maintain the M/V YASA NESLIHAN;

        h)      Failure to properly train and supervise their employees;

        i)      Failure to provide a reasonably safe place to work;

        j)      Failure to properly train and supervise plaintiff;

        k)      Other acts of negligence and unseaworthiness which will be shown at the trial of
                this matter.

                                                 X.

       As a direct result of the negligence of the defendants and the unseaworthiness of the vessel

plaintiff, AKIN ERDOGAN, is entitled to recover from the defendants reasonable and just




                                                  3
compensatory, special and general damages as prayed for herein and to be awarded by this Honorable

Court in the following non-exclusive respects:

        (1)     Past, present and future physical, mental and emotional pain and suffering;

        (2)     Past, present and future loss of wages, fringe benefits and wage-earning capacity;

        (3)     Past and future disability;

        (4)     Past, present and future medical expenses; and

        (5)     All other special and general damages as will be shown at the trial of this matter.

                                                  XI.

        Pursuant to the General Maritime Law of the United States of America, NOUVELLE

SHIPMANAGEMENT CO. had and continues to have the absolute and nondelegable duty to

provide plaintiff with maintenance and cure benefits from the date that he was rendered unfit for duty

until maximum cure is achieved.

                                                 XII.

        As a result of the aforementioned accident, plaintiff was rendered unfit for duty and presently

remains unfit and incapable of returning to duty as a seaman.

                                                 XIII.

        Therefore, plaintiff prays for the payment of past, present and future adequate maintenance

benefits as well as past, present and future payment of any and all cure benefits to which plaintiff is

entitled.     Should defendant, NOUVELLE SHIPMANAGEMENT CO., fail to honor its

maintenance and cure obligation, the plaintiff is entitled to attorney’s fees, punitive damages and an

additional compensatory award for any acts of negligence on the part of the defendants which would

result in a deterioration of the plaintiff’s medical condition.




                                                   4
                                                  XIV.

        Plaintiff specifically alleges a claim for punitive damages against defendants based upon

General Maritime Law. This claim relates not only to any arbitrary and/or unreasonable failure of

defendant to pay maintenance and cure benefits but also for any gross negligence of the defendants,

or unseaworthiness of the vessel as may be allowed under General Maritime Law.

                                                  XV.

        Plaintiff prays for a trial by jury on all issues raised herein.

        WHEREFORE,            plaintiff,   AKIN         ERDOGAN,           prays   that   NOUVELLE

SHIPMANAGEMENT CO., YA-SA GEMI ISLETMECILIGI VE TICARET, and

ASSURANCEFORENINGEN GARD – GJENSIDIG be duly cited to appear and answer this

Complaint and after the legal delays and due proceedings had, there be Judgment herein in favor of

plaintiff, AKIN ERDOGAN, and against the defendants, NOUVELLE SHIPMANAGEMENT

CO., YA-SA GEMI ISLETMECILIGI VE TICARET, and ASSURANCEFORENINGEN

GARD – GJENSIDIG for all damages to which plaintiff is entitled to recover for the reasons set

forth herein, together with legal interest thereon from date of judicial demand until paid, for payment

of all costs, including expert fees, and for all other general and equitable relief.

        AND FOR ALL GENERAL AND EQUITABLE RELIEF.




                                                    5
    Respectfully Submitted,

    /s/ Joseph B. Marino, III______________
    TIMOTHY J. YOUNG (22677)
    TAMMY D. HARRIS (29896)
    MEGAN C. MISKO (29803)
    JOSEPH B. MARINO, III (29966)
    THE YOUNG FIRM
    400 Poydras Street, Suite 2090
    New Orleans, Louisiana 70130
    Telephone (504) 680-4100
    Facsimile (504) 680-4101
    tjy@theyoungfirm.com
    tdh@theyoungfirm.com
    mcm@theyoungfirm.com
    jbm@theyoungfirm.com




6
